EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Mr. Alfred Froebrich on January 18, 2022.

The application has been amended as follows: 

Claims:
Claim 1, line 11 recites “the second support strip in the mounted position is configured to extend in the mounted position” change to -- the second support strip is configured to extend continuously in the mounted position —.
Claim 18, line 10 recites “the second support strip is configured to extend in the mounted position” change to -- the second support strip is configured to extend continuously in the mounted position —.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches 
“a device for providing support to a user's hand when a user grips a handle, comprising: supporting strips including a first support strip and a second support strip; a mounting device connected to the first supporting strip and the second supporting strip, the mounting device being configured to be worn on a user's hand or connected to the user's hand to hold the first support strip and the second support strip in a mounted position relative to the user's hand, wherein the first support strip is configured to extend in the mounted position from a bottom of the user's hand proximate a wrist of the user along an outer side of a palm of the user's hand and along a palmer side of a little finger of the user's hand, and the second support strip in the mounted position is configured to extend continuously in the mounted position from a central area of a thumb to a central area along a palmer side of an index finger, the supporting strips being configured to be disposed between the user's hand and the handle when the user grips the handle”. 
To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Rejoinder Statement:
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 7/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5-9, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-13 and 15-18 are allowed over the prior art of record.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732